The facts are sufficiently stated in the opinion of the Court by Mr.Chief Justice Clark.
This is an action submitted without controversy to determine whether the plaintiff guano company is liable for the license tax of $50 prescribed by the Board of Aldermen of the city of New Bern for carrying on a business as fertilizer agents or dealers, for twelve months succeeding the date of the levy. Revisal, 2924, authorizes any municipal corporation to "annually lay a tax on all trades, professions, and franchises a carried on or enjoyed within the city, unless otherwise provided by law."
Such license tax upon a trade or profession is not forbidden because a tonnage tax for purposes of inspection has been levied by the State under a statute which forbids "any other tax to be levied by county, city, or town." That provision simply forbids any other tonnage tax. It does not forbid an ad valorem tax upon the goods stored in town, nor a license tax upon the calling or occupation of manufacturing or dealing in fertilizers.Guano Co. v. Tarboro, 126 N.C. 68; Guano Co. v. Biddle, ante, 212.
The power of the Legislature to authorize the levy of license taxes upon trades, professions, and franchises has been discussed and sustained also in Wilmington v. Macks, 86 N.C. 88; S. v. Worth, 116 N.C. 1007; S. v.Irvin, 126 N.C. 989; S. v. Hunt, 129 N.C. 686. The only question that arises, therefore, is whether the occupation or calling exercised by the plaintiff comes within the terms of the ordinance which levies a tax of $50 upon callings and professions, naming among others "Fertilizer manufacturers' agents or dealers."
The facts agreed on are that the plaintiff is a company engaged in manufacturing and selling fertilizer and fertilizer material, that it has no factory in New Bern, and that the orders for the goods are received solely at Norfolk, Va., and from thence are sent to its agents who maintain a warehouse in the city of New Bern, where its fertilizers and fertilizing material are stored, and thence are shipped out upon the orders thus sent to them from the general office in Norfolk, Va., no sales being made in New Bern.
Upon these facts, it is clear that the plaintiff is a manufacturing company maintaining an agency in the city of New Bern, through which it *Page 299 
deals in fertilizers and fertilizing material, storing the same and (356) shipping out and distributing the fertilizers and fertilizing materials upon receipt of orders which are taken and accepted at Norfolk, Va. It is not material that no fertilizers are manufactured in New Bern and that no sales are made there. The dealing consists in storing and keeping the goods on hand and shipping them out from time to time to the parties who have bought the same. The tax is upon the occupation or calling or business, whatever it may be termed, from which it is reaping a profit. Like other businesses, professions, and callings that are taxed because carried on there, this plaintiff being protected in the exercise of such occupation or calling by the city, subject to this license tax as the pro rata which the city is authorized to levy upon it in return for such protection. Holland v. Isler, 77 N.C. 1.
We concur in the judgment below.
Affirmed.